                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 TED JOSEPH BRUNO,

          Plaintiff,                                         OPINION & ORDER
    v.
                                                            Case No. 18-cv-118-wmc
 DAVID J. MAHONEY,

          Defendant.


         Pro se plaintiff Ted Joseph Bruno is proceeding against defendant David J. Mahoney

on claims related to the conditions at the Dane County Jail. On July 2, 2019, defendant

filed a motion for summary judgment for failure to exhaust administrative remedies. (Dkt.

#19.) The court set July 24, 2019, as plaintiff’s deadline to respond to defendant’s motion.

That deadline has passed, and Bruno has not responded or contacted the court seeking an

extension of that deadline. His failure to respond to defendant’s motion, or to take any

other action indicating that he is preparing an opposition, suggests that he may have

abandoned this lawsuit. Accordingly, the court will give Bruno one more chance to respond

to defendant’s motion: he now has until September 9, 2019, to file an opposition to

defendant’s motion for summary judgment. His failure to meet this deadline will cause

the court to grant defendant’s motion as unopposed and dismiss this lawsuit without

prejudice for failure to exhaust administrative remedies.
                                       ORDER

      IT IS ORDERED that plaintiff Ted Joseph Bruno may have until September 9,

2019, to file a response to defendant’s motion for summary judgment. If Bruno does not

respond by that date, the court will dismiss his claims without prejudice.

      Dated this 19th day of August, 2019.

                                       BY THE COURT:

                                       /s/

                                       WILLIAM M. CONLEY
                                       District Judge




                                             2
